Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 April 2022 has been entered.

 Information Disclosure Statement
References on the IDS struck through are because of one of the following:
The information disclosure statement, specifically foreign references 3, 61, & 63, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Foreign references 13 & 14 repeat foreign reference 12.
NPL references 1-8 have been considered; however, it is noted that the full prosecution history of related applications is routinely reviewed as a portion of examination.
Foreign reference 85 was already considered in the previously filed IDS.
A references cited document has been provided herein with the details of the foreign references provided but not cited by Applicant in the most recent submission.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. As no arguments or amendments have been filed in response to the outstanding Final Rejection of 10 March 2022, the rejection is reiterated herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 24-25, 35-36, & 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 20130152451), Demarest et al. (US 5722199, “Demarest”), Speyer et al. (US 5352122, “Speyer”), and Norwood (US 20060237439).
For Claim 1, Larsen discloses an insect trap (as illustrated in Figures 6-8) consisting essentially of:
a. a trap portion (56) comprising a substantially planar adhesive surface (72, Fig. 8) configured to capture insects [0035], 
b. a base portion (52) directly connected to electrically conductive prongs insertable into an electrical socket (54, Fig. 7), the base portion further comprising:
i. a circuit configured to receive power from the electronically conductive prongs (a light source inherently has circuitry to support), 
ii. a lighting element comprising one or more lights (30) electrically connected to the circuit (inherent for powering the lights 30 as intended), and 
iii. a top surface comprising a slot configured to removably engage the trap portion (in the same manner as the elected Figures 12-16 of the instant invention, the top edge of the device of Larsen forms a slot which removably accepts the trap 56, [0034]) and secure the trap portion in place during use (the slot formed by the rigid outer portion 52 at least secures the trap 56 within the slot in the ‘in use’ position of upright), wherein the lighting element is disposed between the slot and the electrically conductive prongs (the slot and prongs surround the light source, Fig. 7);
wherein the trap portion removably engages the base portion (as illustrated in Fig. 7).
Larsen is silent to wherein the trap portion is constructed of paper, paperboard, cardboard, paper pulp, or a mixture thereof;
wherein the base portion is constructed of plastic;
wherein the electrically conductive prongs are adapted to swivel, the circuitry being in a board, and the light being an LED.
Demarest, like prior art above, teaches an insect control device (title, disclosure), further comprising a trap portion is constructed of paper, paperboard, cardboard, paper pulp, or a mixture thereof (“The insert tray 56 has an upwardly exposed, generally centrally located tacky surface 58, preferably made by applying a coating of a suitable material directly to an appropriate surface of the insert tray or by adhering a coated paper or the like thereto,” Col. 7, lines 11-15);
wherein a base portion is constructed of plastic (“When the flea trap is made of molded plastic, as is preferred, it is practical to unitarily mold the base 12 and grid 36,” Col. 4, lines 55-56).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the materials chosen for the trap and the base of the above-modified reference with a paper product and plastic, respectively, as taught by Demarest, in order to provide a trap portion which is cheap to manufacture, allowing it to be disposed of, as well as a sufficiently sturdy material for ease of manufacture of the base portion. Further, such a modification would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Speyer, like prior art above, teaches a nightlight type device (see Larsen’s nightlight portion 54, [0034]), further comprising electrically conductive prongs adapted to swivel (the “rotatable electrical connector” as it applies to the “night light,” Speyer, Abstract, capable of swiveling via disk 28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the base portion of Larsen, specifically the mounting technique of the electrical prongs, of the above-modified reference with the ability to swivel as taught by Speyer, in order to avoid twisting of and damage to electrical wiring, as discussed in Speyer, Col. 1, line 59-Col. 2, line 11. This modification results in providing the device with a variety of mountable positions, to increase lighting in one direction of a room or another, based on the outlet location, as is well known in the art.
Norwood, like prior art above, teaches a base portion (10, Fig. 3) with a light (7) mounted to a circuit board (21, [0064]), further noting that the use of an LED light is well known in the art [0015-16].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the light of Larsen with the LED light and supporting circuit board as taught by Norwood, in order to reduce the power consumption of the device without giving up the intensity of the light, and to be able to incorporate more functions in less space, as is well known in the art, and as discussed in [0015, Norwood].
For Claim 24, the above-modified reference teaches the insect trap according to claim 1, and Larsen further teaches wherein the trap has one or more of the following dimensions:
a) the trap portion has a width from about 20 mm to about 130 mm (the disclosure of Larsen notes that the full dimension of the trap is 2 - 4 inches in diameter, [0004], so the biggest that the trap can be is 102 mm, and the trap is curved, so the width meets the claimed range; since claim limitation to a is met, the claim is satisfied);
b) the trap portion has a depth from about 5 mm to about 50 mm;
d) the base portion has a width from about 20 mm to 130 mm;
e) the base portion has a height from about 10 mm to 150 mm;
f) the base portion has a depth from about 10 mm to about 50 mm.
For Claim 25, the above-modified reference teaches the insect trap according to claim 24, and Larsen further discloses wherein the dimensions of the trap are configured such that when the insect trap is mounted to a wall, its overall depth, defined as the overall distance the insect trap protrudes from the wall, is the smallest of the three overall dimensions (as clearly illustrated in Figs 6-8).
For Claim 35, the above-modified reference teaches the insect trap of claim 1, and Larsen further discloses wherein the trap portion is disposable [0007].
For Claim 36, the above-modified reference teaches the insect trap of claim 1, and Larsen further discloses wherein the trap portion has a height from about 20 mm to about 130 mm (4 inches in height, as discussed in [0004], which is ~101 mm, falling within the claimed range).
For Claim 38, the above-modified reference teaches the insect trap of claim 1, and Larsen further discloses a thickness to the adhesive layer (as illustrated in Figure 8 and the accompanying description found in [0035-36]). Larsen is silent to the exact measurement of this thickness, and as such, is silent to wherein the adhesive has a thickness of about 0.01 mm to about 1 mm.
It would have been an obvious matter of design choice to provide the adhesive in the above device in a layer measuring 0.01 mm to about 1 mm, in order to provide a sufficient stickiness to capture the insects, and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
For Claim 39, the above-modified reference teaches the insect trap of claim 1.
The above-modified reference is silent to wherein the adhesive is applied over text or graphics.
It would have been an obvious matter of design choice to make the different portions of the adhesive board of whatever form or shape was desired or expedient, including providing characters or images on the board, underneath of the adhesive, in order to provide a nightlight with a certain aesthetic, or to label the device with a certain brand, as is well known in the art. A change in ornamental design having no mechanical function is an aesthetic design consideration within the skill of the art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Claims 31 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, Demarest, Speyer, and Norwood, and further in view of KR 20100000899, translation previously provided, hereinafter referred to as ‘899. 
For Claim 31, the above-modified reference teaches the insect trap according to claim 1, and Larsen further discloses wherein the adhesive is a pressure sensitive adhesive (the adhesive of Larsen is configured to catch an insect by contact, or pressure, as discussed throughout the disclosure).
The above-modified reference is silent to the adhesive selected from the group consisting of acrylics, butyl rubber, natural rubber, nitriles, silicones, styrene block copolymers, styrene-ethylene/propylene, styrene-isoprene-styrene, vinyl ethers and mixtures thereof.
‘899, like prior art above, teaches an insect trap (title, disclosure), further comprising an adhesive selected from the group consisting of acrylics, butyl rubber, natural rubber, nitriles, silicones, styrene block copolymers, styrene-ethylene/propylene, styrene-isoprene-styrene, vinyl ethers and mixtures thereof (“for example, acrylic (acryl) based, Rubber (rubber) and silicone-based ((silicon) is used any one of the transparent pressure-sensitive adhesive system… In addition, the adhesive layer 130 by using environment-friendly materials such as natural rubber of pure natural environment may be produced by friendly materials.” meeting the claimed material).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the pressure-sensitive adhesive of the above-modified reference with one of the clear compositions discussed in ‘899, in order to use an adhesive composition well-known and available in the art which allows for optimal light dispersion to the room, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
For Claim 37, the above-modified reference teaches the insect trap of claim 1. 
The above-modified reference is silent to wherein the adhesive is transparent or translucent.
‘899, like prior art above, teaches an insect trap (title, disclosure), further comprising a “transparent pressure-sensitive adhesive system,” (as provided in the translation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference, especially the pressure-sensitive adhesive of Larsen, with a transparent adhesive as taught by ‘899, in order to use an adhesive composition well-known and available in the art which allows for optimal light dispersion to the room, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, Demarest, Speyer, and Norwood, and further in view of Willcox (US 20150201603) and O’Connell et al. (US 3348332, “O’Connell”).
For Claim 33, the above-modified reference teaches the insect trap of claim 1.
The above-modified reference is silent to wherein the lighting element comprises at least one LED that emits UV light and at least one LED that emits visible light diode (LED).
Willcox, like prior art above, teaches an insect trap (title, disclosure), further comprising multiple lights (22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the above-modified reference with multiple light sources as taught by Willcox, in order to illuminate a larger area.
O’Connell, like prior art above, teaches an insect trap (title, disclosure), further contemplating that the device preferably emits “…a low level of visible light and a high level of ultra-violet radiation with a peak output at a wave length on the order of 3654 angstroms. Such ultra-violet radiation is both attractive to flying insects and is harmful to their body metabolism, producing interference with their nervous system and dizziness which varies directly with the duration and intensity of the exposure,” Column 2, lines 28-38. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify at least one of the LEDs, as modified above, with a visible light spectrum, and another of the LEDs with a UV light spectrum as taught by O’Connell, in order to disrupt the health of the insects, and also provide a nightlight, as is well known in the art.
For Claim 34, the above-modified reference teaches the insect trap of claim 34, and O’Connell further teaches wherein the at least one LED that emits visible light emits blue light (wherein blue light is within the visible spectrum, as discussed above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643